We decline to consider this appeal for the reasons, first, it does not contain all the evidence given upon the trial, as required by section 317 of the Municipal Court Act*; second, no case has been settled, as required by section 318; third, the return does not have indorsed thereon the allowance of the justice before whom the action was tried, as required by sections 317 and 318. Appeal dismissed, with costs." Hirschberg, P. J., Gayitor, Rich and Miller, JJ., concurred; Hooker, J., concurred in result.

 Laws of 1902, chap. 580.— Rep.